DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5. 8-15, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (hereinafter Lau)(US 2020/0064491) in view of Oda et al. (hereinafter Oda)(US 29361858), Persico et al. (hereinafter Persico)(US 7702370) and Qi et al. (hereinafter Qi)(US 2019/0230476).
Regarding claim 1, Lau teaches a user equipment (UE) for conveying an emergency location, the user equipment comprising: a UE memory; a UE processor configured to: acquire an initial location by a location module(Fig. 3-5; also P[0039], location request received),
 calculate a rate of movement and a direction of movement, of the UE, (item 318, retrieve last location, obtain motion information ;P[0039], acceleration, velocity etc);
cause current location data associated with the current location to be stored in the UE memory(item 314, save current location), determine a current location of the UE(Fig. 3; item 310, determine current location)
UE memory (item 318 in Fig. 3, retrieve last location); and
 generate, in response to retrieving the current location, a message that includes the current location retrieved from the UE memory(P[0040]; also item 316, transmit current location); and an output configured to transmit the message from the UE processor to a network site of a telecommunications network(P[0040], current location would be transmitted to a location monitoring server).
Lau did not teach specifically determine a current location of the UE from the initial location based on calculating the rate of movement, and the direction of movement. However, Oda teaches in an analogous art determine a current location of the UE from the initial location based on calculating the rate of movement, and the direction of movement(col. 8, lines 33-43; current position based on velcity and angle). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to determine a current location of the UE from the initial location based on calculating the rate of movement, and the direction of movement in order to have efficient location calculation when GPS is unavailable.
The combination of Lau and Oda did not teach specifically  the current location determined at a frequency rate that re-calculates the current location at designated time intervals timed apart according to the frequency rate, and the frequency rate is determined based on the calculated rate of movement and the calculated direction of movement. Persico teaches in an analogous art the current location determined at a frequency rate that re-calculates the current location at designated time intervals timed apart according to the frequency rate, and the frequency rate is determined based on the calculated rate of 
The combination of Lau, Oda and Persico did not teach explicitly retrieve the current location from the memory in response to a user inputting an emergency string into the device via a user input component. However, Qi teaches in an analogous art retrieve the current location from the memory in response to a user inputting an emergency string into the device via a user input component (absdtract; [0089] In this embodiment of the present invention, when using the terminal to initiate an emergency call, the user can confirm the current geographical location information on the emergency call screen). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to retrieve the current location from the memory in response to a user inputting an emergency string into the device via a user input component in order for the called party can provide a rescue service more properly and in a more timely manner.
Regarding claim 2, Lau teaches the device of claim 1, wherein the message is generated by the UE in response to one or more queries by a public safety access point (PSAP), an 
Regarding claim 3, Qi teaches the UE, wherein the current location includes latitude and longitude(P[0048], latitude and longitude information of the current location).
Regarding claim 5, Lau teaches the UE, wherein the memory is cache memory (P[0040]).  
Regarding claim 8, Presico teaches the UE, wherein a change in the rate of movement is proportional to a change in the frequency rate(item 86 in Fig. 8; adjust the update rate based on velocity).
Regarding claim 9, Lau teaches the UE, wherein the UE processor is further configured to determine the current location of the UE has not changed from the initial location(item 512 in Fig. 5, substantial position change; P[0042], current location same as previous location).
Regarding claim 10, Lau teaches the UE of claim 1, wherein the 
Regarding claim 11, Lau  teaches the UE , wherein the location module includes an assisted global positioning system, Wi-Fi, an assisted global navigation satellite system, a hybrid positioning system, or combinations or multiples thereof(P[0072], GPS, WiFi).
claim 12, Lau  teaches the  UE wherein the output further includes a communication module configured to transmit the message from the UE processor to the network site and receive a message from the network site(P[0025]).
Regarding claim 13, Qi teaches the UE, wherein wherein the message is generated in response to the user inputting the emergency string into the device 3 Application No.: 16/889037Art Unit: 2647via the user input component (Qi: claim 34).  
Regarding claim 14, Lau  teaches the device of claim 1, wherein the current location is determined by the location module, a movement module of the UE, or both(P[0072]).
Regarding claim 15, Qi  teaches the UE of claim 14, wherein the movement module includes a magnetometer, a gyroscope, an accelerometer, a pedometer, or combinations or multiples thereof(P[0061]).
Claims 16-18, 20 are rejected for the same reason as set forth in claims 1, 14, 2, 11 respectively.
Regarding claim 19, Persico teaches the method wherein a change in the rate of movement is proportional to a change in the frequency rate(item 86 in Fig. 8).
of claim 16, wherein the rate of movement occurs: at a first speed and the location is determined with a first frequency, at a second speed and the location is determined with a second frequency, or at a third speed and the location is determined with a third frequency; and wherein the first speed is less than the second speed, and wherein the second speed is less than the third speed. (P[0063], updating frequency depends on velocity). 
Regarding claim 21, Qi teaches the UE, wherein the user input component is tactile(Fig. 2).

 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647